Title: From John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 22 January 1788
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


          
            Gentlemen—
            Grosvr. square London Jan 22. 1788.
          
          I have received the Letter, you did the honor to write me, on the 8th. of Jan: inst. tho’ dated 8. February, by mistake— I have since received another Letter from Mr. Jefferson, informing me that the Creditors in Holland insist on immediate payment of the principal sum of 51.000 Guilders &c
          Colonel Smith has by last post transmitted you a sealed Packett from the board of Treasury which may contain, orders to your satisfaction however this may be, considering the opinion of Mr. Jefferson who is to have in future the principal direction of American Affairs under Congress & the Board of Treasury—and considering the convenience of having all our concerns in one system at Amsterdam, and the Injury that might arise to our Credit, if such as demand payment should be disappointed; I have concluded upon the whole to advise and direct the payment of these obligations at the House of Fizeaux & Co. provided you have money enough in hand or are willing to advance it— I am sorry however to be obliged to inform you that Colonel Smith has demands upon the United states for services & disbursements by their orders, to the Amount of £1328:7:7.3/4 strg. so that I shall be obliged to draw upon Messrs: Pullers for near £3000 in the whole before my departure
          Such is the account & demand of Collo: Smith upon me, which I shall be obliged to comply with
          If the American Minister in London and the secretary of his Legation should be obliged to leave Europe without paying their debts, there is malice enough in this Country, to make all Europe, resound with it, and more to the injury of our Credit than even a failure in the punctual payment of the 51.000 Guilders— You will have one consolation Gentlemen that about three thousand pounds sterg. will sett you free from all future demands of Mr. Adams & Colonel Smith, two very expensive articles, If you Gentlemen, or the money Lenders in Holland will take the pains to enquire of any body who is properly informed of the thriving state of American affairs; the flourishing condition of their agricultures fisheries Commerce & even manufactures, you may see that only the difficulty of agreeing on the manner of raising the revenue has hitherto prevented, their paying both principal & Interest, whenever they become due, if there is

a Man in Holland or in the World who will trust his Money in English funds in preference to American funds, that Man is a fool He discerns nothing of the signs of the times—
          I doubt not Gentlemen, of your ability, to pay the 51.000 Guilders & my demands and Colonel Smiths too, I presume that Mr. Morris’s Bills which I transmitted you are honoured, but should be glad to be informed of it, by you if you please
          I am &c—
          
            J. A
          
        